internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 3-plr-114397-99 date date distributing shareholder a shareholder b shareholder c shareholder d shareholder e shareholder f shareholder g a b c busine sec_1 asset activity activity state x year y plr-114397-99 this letter responds to a request dated date for rulings on the federal_income_tax consequences of a proposed transaction you submitted additional information in letters dated date date and date the information submitted for consideration is summarized below distributing a state x corporation uses the cash_method_of_accounting has a calendar tax_year and is engaged in busine sec_1 distributing’s only class of outstanding_stock consists of shares of common_stock and is owned in the following percentages shareholder a shareholder b shareholder c and shareholder d each own a shareholder e owns b and shareholder f and shareholder g each own c we have received financial information which indicates that busine sec_1 has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years certain disputes have arisen between all the shareholders that are adversely affecting the business of distributing the taxpayers have demonstrated that there are valid business reasons why any one shareholder cannot continue to own a corporation with any other shareholder accordingly the taxpayers have proposed the following transaction i distributing will form controlled a controlled b controlled c controlled d controlled e controlled f and controlled g each a controlled_corporation and together the controlled corporations as wholly owned subsidiaries the controlled corporations will be state x corporations use the cash_method_of_accounting and have a calendar taxable_year ii distributing will transfer a of its asset assets and other assets to each of corporation a corporation b corporation c and corporation d in exchange for the stock of each such controlled_corporation and the assumption_of_liabilities by each such controlled_corporation distributing will transfer b of its asset assets and other assets to corporation e in exchange for the stock of such controlled_corporation and the assumption_of_liabilities by such controlled_corporation distributing will transfer c of its asset assets and other assets to each of corporation f and corporation g in exchange for the stock of each such controlled_corporation and the assumption_of_liabilities by each such controlled_corporation iii distributing will distribute the stock of all the controlled corporations to its shareholders in exchange for all of their stock in distributing as follows corporation a to shareholder a corporation b to shareholder b corporation c to shareholder c_corporation d to shareholder d plr-114397-99 corporation e to shareholder e corporation f to shareholder f and corporation g to shareholder g iv distributing will be dissolved the taxpayers have made the following representations in connection with the proposed transaction a b c d e f g the fair_market_value of the controlled_corporation stock and other consideration to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation except for the sale of activity in an unrelated transaction in year y the five years of financial information submitted on behalf of distributing is representative of its present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction each controlled_corporation will continue independently and with its separate employees the active_conduct of its share of all the integrated activities of busine sec_1 conducted by distributing prior to the consummation of the transaction the distribution of the stock of each controlled_corporation is carried out for the following corporate business purposes to resolve shareholder disputes the distribution of the stock of each controlled_corporation is motivated in whole or in substantial part by this corporate business_purpose there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in any controlled_corporation after the transaction there is no plan or intention by any controlled_corporation directly or through any subsidiary to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 h there is no plan or intention to liquidate any controlled_corporation to merge any corporation with any other corporation or to sell or otherwise dispose_of the plr-114397-99 assets of any controlled_corporation after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to each controlled_corporation by distributing each equals or exceeds the sum of the liabilities assumed by each controlled_corporation plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred no investment_credit determined under sec_46 has been or will be claimed with respect to any of the property transferered between distributing and the controlled corporations distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing or any controlled_corporation at the time of or subsequent to the distribution of each controlled_corporation there will be no continuing transactions between any of the controlled corporations except for activity payments made in connection with all such continuing transactions between any of the controlled corporations will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the transaction are investment companies as defined in sec_368 and iv distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by any of the controlled corporations to make an s_corporation_election pursuant to sec_1362 the distributions are not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of distributing or any controlled_corporation or stock possessing or more of the total value of all classes of stock of distributing or any controlled_corporation based solely on the information submitted and representations made we hold as i j k l m n o p follows plr-114397-99 the transfer by distributing of its assets to each controlled_corporation in exchange for all the stock of each controlled_corporation and the assumption of certain liabilities as described above followed by the distribution of corporation a to shareholder a corporation b to shareholder b corporation c to shareholder c_corporation d to shareholder d corporation e to shareholder e corporation f to shareholder f and corporation g to shareholder g will each be a reorganization within the meaning of sec_368 respectively distributing and each controlled_corporation will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of its assets subject_to liabilities to each controlled_corporation in exchange for all the stock of each controlled_corporation as described above sec_361 and sec_357 each controlled_corporation will recognize no gain_or_loss on the receipt of the respective assets in exchange for its stock as described above sec_1032 each controlled corporation's basis in the assets received from distributing will equal the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 each controlled corporation's holding_period in the assets received in the transaction will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss on the distribution of each controlled_corporation to the distributing shareholders as described above sec_361 the distributing shareholders will recognize no gain_or_loss and no amount will be included in their income upon the receipt of their respective controlled corporation's stock in exchange for their distributing stock as described above sec_355 the basis of the stock of the controlled_corporation stock to be received by each shareholder in the transaction will equal their respective basis in the distributing stock surrendered in exchange therefor sec_358 a distributing shareholder's holding_period of the controlled corporation's stock received in the transaction will in each instance include the holding_period of the distributing stock with respect to which the distribution is made provided that the shareholder held the distributing stock as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between each plr-114397-99 controlled_corporation will be made under sec_1_312-10 we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel corporate by senior technician reviewer branch
